Case 1:20-cv-01075-JDT-cgc Document 9 Filed 03/22/21 Page 1 of 2                PageID 16




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


JOSEPH HARRIS,                                )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-1075-JDT-cgc
                                              )
CAPTAIN COLLET, ET AL.                        )
                                              )
       Defendants.                            )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On February 10, 2021, the Court issued an order dismissing Plaintiff Joseph Harris’s

pro se complaint and granting leave to file an amended complaint. (ECF No. 8.) Harris

was warned that if he failed to file an amended complaint within twenty-one days, the Court

would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and

enter judgment. (Id. at PageID 15.)

       Harris has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED with prejudice in its entirety, and judgment

will be entered in accordance with the February 10, 2021, order dismissing the original

complaint for failure to state a claim on which relief may be granted. Harris is assessed his

first strike under § 1915(g). This strike shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
Case 1:20-cv-01075-JDT-cgc Document 9 Filed 03/22/21 Page 2 of 2             PageID 17




      The same considerations that led the Court to dismiss the complaint for failure to

state a claim also compel the conclusion that an appeal would not be taken in good faith.

It is therefore CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of

Appellate Procedure 24(a), that any appeal in this case by Harris would not be taken in

good faith. Leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                s/ James D. Todd
                                               JAMES D. TODD
                                               UNITED STATES DISTRICT JUDGE




                                           2
